Name: Commission Regulation (EEC) No 2097/88 of 14 July 1988 amending Regulation (EEC) No 3143/85 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter
 Type: Regulation
 Subject Matter: marketing;  trade policy
 Date Published: nan

 15. 7. 88 Official Journal of the European Communities No L 184/19 COMMISSION REGULATION (EEC) No 2097/88 of 14 July 1988 amending Regulation (EEC) No 3143/85 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1109/88 (2), and in particular Article 6(7) thereof, Whereas, in accordance with Article 2 (4) of Commission Regulation (EEC) No 3143/85 (3), as last amended by Regulation (EEC) No 775/88 (4), the purchaser must, on the day on which the contract for the sale of the butter is concluded, lodge a security of 273 ECU per 100 kilograms guaranteeing the utilization of the butter ; whereas, in view of the present levels of prices for butter from public storage on the one hand and butter on the market on the other hand, the amount of the said security should be increased in order to avoid disturbance on the market ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 In the first indent of Article 2 (4) of Regulation (EEC) No 3143/85, the amount '273 ECU' is hereby replaced by *300 ECU'. Article 2 This Regulation shall enter into force on the day of its , publication in the Official Journal of the European Communities. It shall apply to contracts concluded from the day of its entry into force. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 July 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6. 1968, p. 13 . (2) OJ No L 110, 29 . 4. 1988 , p. 27 . 3) OJ No L 298, 12. 11 . 1985, p. 9 . b) OJ No L 80, 25. 3 . 1988, p. 31 .